[Cite as State v. Shackleford, 2022-Ohio-1049.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                          STATE OF OHIO,

                                           Plaintiff-Appellee,

                                                      v.

                              ERNEST PAUL SHACKLEFORD,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 BE 0034


                                   Criminal Appeal from the
                        Court of Common Pleas of Belmont County, Ohio
                                    Case No. 20-CR-0126

                                          BEFORE:
                   Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                                  JUDGMENT:
                                                    Affirmed


Atty. J. Kevin Flanagan, Prosecutor and Atty. Daniel P. Fry, Assistant Prosecutor,
52160 National Road, St. Clairsville, Ohio 43950, for Plaintiff-Appellee and

Atty. J. Michael Salmon, Salmon Law Office, LLC, 1144 South Detroit Avenue #140966,
Toledo, Ohio 43614, for Defendant-Appellant.
                                                                                        –2–




                                          Dated:
                                      March 25, 2022

Donofrio, J.

       {¶1}     Defendant-Appellant, Ernest Shackleford, appeals from a Belmont County
Common Pleas Court judgment sentencing him to eight months in prison following his
guilty plea to aggravated possession of a controlled substance, and ordering him to serve
the sentence consecutively to a previous sentence.
       {¶2}     A Belmont County Grand Jury indicted appellant on June 5, 2020 on one
count of aggravated possession of a controlled substance, a fifth-degree felony in
violation of R.C. 2925.11(A)(C)(1)(a). After initially pleading not guilty, appellant entered
a guilty plea on September 14, 2020.
       {¶3}    The trial court subsequently held a sentencing hearing.         At that time,
appellant was already serving a sentence for an unrelated conviction.             The court
sentenced appellant to eight months in prison.        It ordered that appellant serve this
sentence consecutively to the prison sentence he was already serving on the unrelated
conviction.
       {¶4}    Appellant filed a timely notice of appeal on November 6, 2020. He now
raises two assignments of error.
       {¶5}     Appellant’s first assignment of error states:

               TRIAL    COURT       ERRED      IN    IMPOSING       CONSECUTIVE
       SENTENCES BECAUSE THE TRIAL COURT DID NOT PROPERLY
       CONSIDER THE FACTORS IN R.C. 2929.14(C)(4).

       {¶6}     Appellant argues the imposition of consecutive sentences is contrary to
law if the trial court fails to make the findings mandated by R.C. 2929.14(C)(4). He
contends that in this case the trial court failed to make the required findings under R.C.
2929.14(C)(4). Appellant argues that the trial court did not comply with all three factors
needed.




Case No. 20 BE 0034
                                                                                      –3–


      {¶7}     When reviewing a felony sentence, an appellate court must uphold the
sentence unless the evidence clearly and convincingly does not support the trial court's
findings under the applicable sentencing statutes or the sentence is otherwise contrary to
law. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1. This
court recently discussed the Ohio Supreme Court's most recent comments on felony
sentencing review and Marcum:

      The Ohio Supreme Court recently addressed review of felony sentences in
      State v. Jones, ––– Ohio St.3d ––––, 2020-Ohio-6729, ––– N.E.3d ––––.
      The Jones Court clarified the standard of review for felony sentences that
      was previously announced in Marcum.              Marcum held “that R.C.
      2953.08(G)(2)(a) compels appellate courts to modify or vacate sentences if
      they find by clear and convincing evidence that the record does not support
      any relevant findings under ‘division (B) or (D) of section 2929.13, division
      (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of
      the Revised Code.’ ” Marcum, supra, ¶ 22. The Jones Court did not overrule
      Marcum but clarified dicta to reflect that “[n]othing in R.C. 2953.08(G)(2)
      permits an appellate court to independently weigh the evidence in the
      record and substitute its judgment for that of the trial court concerning the
      sentence that best reflects compliance with R.C. 2929.11 and 2929.12.”
      Jones, supra, at ¶ 42.

State v. McGarry, 7th Dist. Belmont No. 19 BE 0049, 2021-Ohio-1281, ¶ 18.
      {¶8}   R.C. 2929.14(C)(4) requires a trial court to make specific findings when
imposing consecutive sentences:

      (4) If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the offender
      and that consecutive sentences are not disproportionate to the seriousness




Case No. 20 BE 0034
                                                                                         –4–


       of the offender's conduct and to the danger the offender poses to the public,
       and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender's conduct.

       (c) The offender's history of criminal conduct demonstrates that consecutive
       sentences are necessary to protect the public from future crime by the
       offender.

       {¶9}   It has been held that although the trial court is not required to recite the
statute verbatim or utter “magic” or “talismanic” words, there must be an indication that
the court found (1) that consecutive sentences are necessary to protect the public from
future crime or to punish the offender, (2) that consecutive sentences are not
disproportionate to the seriousness of the offender's conduct and to the danger posed to
the public, and (3) one of the findings described in R.C. 2929.14(C)(4)(a), (b), or (c). State
v. Bellard, 7th Dist. Mahoning No. 12-MA-97, 2013-Ohio-2956, ¶ 17. The court need not
give its reasons for making those findings however. State v. Power, 7th Dist. Columbiana
No. 12 CO 14, 2013-Ohio-4254, ¶ 38. A trial court must make the consecutive sentence
findings at the sentencing hearing and must additionally incorporate the findings into the
sentencing entry. State v. Williams, 7th Dist. Mahoning No. 13-MA-125, 2015-Ohio-4100,
¶ 33-34, citing State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶
37.
       {¶10} In this case, at the sentencing hearing, the trial court found that a prison
sentence was “needed to protect the public from [appellant].” (Sentencing Tr. 14). Shortly



Case No. 20 BE 0034
                                                                                        –5–


thereafter the court found that this crime occurred while appellant was in prison and he
created a risk of harm to himself, the other inmates, and the corrections staff and anything
other than a consecutive sentence would demean the seriousness of his conduct.
(Sentencing Tr. 14). The court also emphasized appellant’s extensive felony history
including convictions for two counts of illegal use of a minor in nudity-oriented material,
four counts of burglary, two counts of theft, forgery, drug possession, possession of a
weapon, and aggravated assault with a deadly weapon. (Sentencing Tr. 10-11). The
court also listed appellant’s numerous misdemeanor convictions. (Sentencing Tr. 11).
       {¶11} Even though the court did not mirror R.C. 2929.14(C)(4)’s language in
imposing consecutive sentences, the court did comply with the statute. The court found
that consecutive sentences were necessary in this case. (Sentencing Tr. 14). As to the
first factor, the court found that the public needed to be protected from appellant.
(Sentencing Tr. 14). Specifically referring to consecutive sentences, the court referred
back to its previous finding emphasizing “the risk of harm that I’ve cited to you and others”
as a basis for consecutive sentences. (Sentencing Tr. 14). As to the second factor, the
court found that because this crime occurred while appellant was in prison, he created a
risk of harm to the entire corrections staff and prison population so that “anything other
than a consecutive sentence would” demean the seriousness of appellant’s conduct.
(Sentencing Tr. 11-12, 14). And as to the final factor, the trial court listed appellant’s
eleven felony convictions in addition to his numerous misdemeanor convictions.
(Sentencing Tr. 10-11).
       {¶12}   In sum, although the trial court’s findings did not mirror the exact language
set out in R.C. 2929.14(C), the court made findings that complied with the statute.
Additionally, the court reiterated the statutory findings in its judgment entry.
       {¶13}   Accordingly, appellant’s first assignment of error is without merit and is
overruled.
       {¶14}   Appellant’s second assignment of error states:

               TRIAL COURT ERRED IN DENYING DEFENDANT HIS DUE
       PROCESS RIGHTS BY NOT GIVING DEFENDANT ANY NOTICE OF THE
       POTENTIAL CONFLICT OF INTEREST OF THE TRIAL JUDGE HAVING



Case No. 20 BE 0034
                                                                                         –6–


       A SON WHO WORKS AS A PROSECUTOR IN THE BELMONT’S [sic.]
       COUNTY PROSECUTOR’S OFFICE.

       {¶15}    Appellant argues that the trial court judge should have given him notice of
a potential conflict of interest in the case because the judge’s son works in the
prosecutor’s office. Appellant references Ohio Code of Judicial Conduct 1.2 to say that
all judges need act with independence, integrity, and impartiality, and alleges that the trial
court judge here did not do so by failing to inform appellant of the place of his son’s
employment.
       {¶16}    There is no basis here for appellant’s claim. Appellant admits in his brief
that there are no facts to support any type of bias by the judge in this case. Moreover,
appellant entered a guilty plea. So there could not have been any bias in convicting him.
       {¶17}    Accordingly, appellant’s second assignment of error is without merit and
is overruled.
       {¶18}    For the reasons stated above, the trial court’s judgment is hereby affirmed.




Waite, J., concurs.

Robb, J., concurs.




Case No. 20 BE 0034
[Cite as State v. Shackleford, 2022-Ohio-1049.]




        For the reasons stated in the Opinion rendered herein, the assignments of error
are overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Belmont County, Ohio, is affirmed. Costs to be waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.